Title: To George Washington from Henry Clinton, 18 March 1782
From: Clinton, Henry
To: Washington, George


                        
                            Sirs, 
                            New York 18th March 1782

                        
                        Mr Skinner, your Commissary of Prisoners brought me Yesterday Your Letter of the 14th Instant, together with
                            one from Brigadier General Knox & Mr G. Morris, By which I am sorry to find that mine to You of the 7th did not
                            reach Philadelphia before the 13th, and that those Gentlemen were in Consequence exposed to the Inconvenience of an
                            earlier Journey than there was occasion for.
                        As this must have been caused by some delay given to the Conveyance of my Letter on Your Side the Water,
                            Colonel Dayton’s Receipt being signed the 9th, I have only to endeavor to lessen as far as I can the disagreeable
                            Circumstances attending it, and have therefore appointed the 28th Instant as the earliest day on which my Commissioners
                            can possibly set out from hence to meet You at Elizabeth Town.
                        The Gentlemen I have named for that Service are Major Genl Dalrymple and Andrew Elliott Esq. Superintendant
                            General of the Police of New York. And as I think it altogether unnecessary that the neutral Ground on this Occasion
                            should be so extensive as you have proposed in Your Letter of the 26th Ultimo, I beg leave to propose that a Cessation of
                            Hostilities shall take place during the Meeting only between Raway River and Newark, & about four Miles back in
                            the Country; which I am persuaded You will agree with me in Opinion will fully answer every Purpose, which may be
                            required. I am, Sir, Your most obedient & most humble Servant

                        
                            H. Clinton 
                        
                    